DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on October 20, 2021 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-9, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US20150087148).
Regarding claim 1, Kim discloses an etchant composition (abstract), comprising: a persulfate (Example 1, Table 1); a four-nitrogen ring compound (aminotetrazole, paragraph 0045 and Example 1, Table 1); a two-chlorine compound (zinc chloride, paragraph 0050 and Example 1, Table 1); a fluorine compound (Example 1, Table 1); and water (Example 1, Table 1), wherein a weight ratio of the four-nitrogen ring compound and the two-chlorine compound is about 1:1.25 (Example 1, Table 1). 
Regarding claim 8, Kim discloses wherein the persulfate comprises at least one of potassium persulfate (K.sub.2S.sub.2O.sub.8), sodium persulfate (Na.sub.2S.sub.2O.sub.8), or ammonium persulfate ((NH.sub.4).sub.2S.sub.2O.sub.8) (paragraph 0039). 
Regarding claim 9, Kim discloses wherein the four-nitrogen ring compound comprises aminotetrazole (paragraph 0045). 
Regarding claim 11, Kim discloses wherein the fluorine compound comprises at least one of hydrogen fluoride (HF) (paragraph 0042). 
Regarding claim 14, Kim discloses wherein the etchant composition is configured to etch a multilayer comprising a titanium metal layer and a copper metal layer to form a multilayer metal pattern (paragraph 0036). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20150087148) as applied to claim 1 above, in view of Choung et al. (KR20130079462, a machine-translated English version is used).
Regarding claim 2, Kim is silent about the composition comprising a hydrogen sulfate. However, Kim discloses the composition is an etchant used to etch a metal layer comprising copper/titanium (paragraph 0036). In addition, Choung teaches that in an etchant composition for etching a metal layer comprising copper/titanium, adding a hydrogen sulfate improves the yield and productivity of the etching process (paragraph 0026).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to add a hydrogen sulfate as taught by Choung in the composition of Kim, in order to improve the yield and productivity of the etching process.  

Regarding claim 12, Choung discloses wherein the hydrogen sulfate comprises at least one of ammonium hydrogen sulfate (NH4HSO4), potassium hydrogen sulfate (KHSO4), or sodium hydrogen sulfate (NaHSO4) (paragraph 0026).
Regarding claim 13, Choung discloses wherein the sulfonic acid compound comprises at least one of methane sulfonic acid, benzene sulfonic acid, and p-toluene sulfonic acid (paragraph 0029).
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Kim et al. (US20150087148).
Regarding claim 4, Kim discloses Kim discloses an etchant composition (claim 1), comprising: a persulfate (claim 1); a four-nitrogen ring compound (aminotetrazole, paragraph 0045 and claim 1); a two-chlorine compound (zinc chloride, paragraph 0050 and claim 1); a fluorine compound (claim 1); and water (claim 1), an antioxidant (paragraph 0053), an acidity regulator (paragraph 0059), a phosphate (paragraph prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20150087148) as applied to claims 2-4 above, in view of Choung et al. (KR20130079462, a machine-translated English version is used).
Regarding claim 5, Kim in view of Choung discloses that the etchant composition comprises a hydrogen sulfate (Choung, paragraph 0026) and a sulfonic acid compound (Choung, paragraph 0029), and comprising, based on a total weight of the etchant composition: from about 0.5 wt % to about 20 wt % of the persulfate (Kim, claim 1); from about 0.01 wt % to about 2 wt % of the four-nitrogen ring compound (Kim, claim 1 and paragraph 0045); from about 0.1 wt % to about 5 wt % of the two-chlorine compound (Kim, claim 1 and paragraph 0050); from about 0.01 wt % to about 1 wt % of the fluorine compound (Kim, claim 1); from about 0 to about 10 wt % of the hydrogen sulfate (Choung, paragraph 0026); from about 0.01 wt % to about 10 wt % of the sulfonic acid compound (Choung, paragraph 0029); and a remaining amount of the water (Kim, paragraph 0060).  The concentration ranges for the four-nitrogen ring compound, the two-chlorine compound, the hydrogen sulfate and the sulfonic acid encompass the corresponding ranges recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 6, Kim discloses the etching composition comprising, based on the total weight of the etchant composition: from about 0.01 wt % to about 5 wt % of the antioxidant (paragraph 0058); an acidity regulator (paragraph 0059); from about 0.05 wt % to about 3 wt % of the phosphate (paragraphs 0051 and 0052); and from about 0.05 wt % to about 3 wt % of the copper salt (paragraph 0051).  The concentration ranges for the antioxidant, the phosphate, the copper salt overlap with the corresponding ranges recited in the instant claim.  Kim is silent about the concentration of the acidity regulator; however, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to adjust the concentration of the acidity regulator to regulate the acidity of the composition through routine experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05II.  
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Kim et al. (US20150087148) as applied to claim 1 above.
Regarding claim 7, Kim is silent about the wherein an acidity of the etchant composition is from about 2.0 to about 6.0.  However, Kim discloses that the composition comprises an acidity regulator (paragraph 0059), indicating that the acidity is a parameter needs to be optimized.  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to adjust the acidity using the acidity regulator through routine experimentation. Where the .  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20150087148) as applied to claim 1 above, in view of Chen et al. (WO2015130607).
Regarding claim 10, Kim is silent about wherein the two-chlorine compound comprises at least one of magnesium chloride, calcium chloride, or copper chloride.  However, Kim discloses that the etchant composition comprises a chlorine compound such as ammonium chloride, sodium chloride, potassium chloride, or zinc chloride (paragraph 0050).  In addition, Chen teaches that examples of chlorine compound in an etchant composition include ammonium chloride, sodium chloride, potassium chloride, magnesium chloride, and calcium chloride (paragraph 0030).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to substitute the chlorine compound in the etchant composition of Kim with known equivalent of magnesium chloride or calcium chloride as taught by Chen, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713